Title: From George Washington to Lucretia Wilhelmina van Winter, 30 March 1785
From: Washington, George
To: Van Winter, Lucretia Wilhelmina



Madame
Mount Vernon 30th March 1785

The honor which your Pen has done me, so far exceeds my merits, that I am at a loss for words to express my sense of the compliment it conveys.
The Poem, in celebration of my exertions to establish the rights of my Country, was forwarded to me from Philadelphia by Mr Vogels, to whom I should have been happy to have offered civilities, but he did not give me the pleasure of seeing him.

At best, I have only been an instrument in the hands of Providence to effect, with the aid of France, and many virtuous fellow Citizens of America, a revolution which is interesting to the liberties of Mankind—and to the emancipation of a Country which may afford an asylum (if we are wise enough to pursue the paths which lead to virtue & patriotism) to the oppressed and needy of the Earth.
Our region is extensive. Our plains are productive. and if they are cultivated with liberallity and good sense, we may be happy ourselves, and diffuse it to all those who incline to participate of it.
The lady of whom you have made Such honourable mention, is truly sensible of the obligation, and joins me in wishing you every happiness which is to be found here, and met with hereafter. I have the honor to be Madame Yr most Obedt and Most Hble Servant

Go: Washington

